Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 07/13/2022. In virtue of this communication claims 1, 3-4, 6-12 are allowed.
Claims 1,3, 4, 6, 9, and 10 have been amended without adding new subject matter.
Claims 2 and 5 have been cancelled.

 Response to Arguments
Applicant's arguments filed on 07/13/2022 with respect to claims 1, 3-4, 6-12 have been considered.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendment filed on 07/13/2022.

Allowable Subject Matter

Claims 1, 3-4, 6-12 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 

Katz et al. (WO 2018/006019), discloses systems and methods are disclosed for driver monitoring. In one implementation, one or more images are received, e.g., from an image sensor. Such image(s) can reflect at least a portion of a face of a driver. Using the images, a direction of a gaze of the driver is determined. A set of determined driver gaze directions is identified using at least one predefined direction. One or more features of one or more eyes of the driver are extracted using information associated with the identified set. (Abstract)
Kuehnle et al. (US 2019/0147262), discloses systems and methods monitor driver behavior for vehicular fleet management in a fleet of vehicles using driver-facing imaging device. The systems and methods herein relate generally to vehicular fleet management for enhancing safety of the fleet and improving the performance of the fleet drivers, and further relate to monitoring the operation of fleet vehicles using one or more driver-facing imaging devices disposed in the fleet vehicles for recording activities of the fleet drivers and their passengers, storing information relating to the monitored activities, selectively generating warnings related to the monitored activities, and reporting the monitored activities to a central fleet management system for use in enhancing the safety of the vehicles of the fleet and for helping to improve the performance of the fleet drivers.(Abstract.)
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claims 1 and 9, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A three-dimensional position estimation device comprising: processing circuitry to detect an area corresponding to a face of an occupant in a first image captured by a camera for imaging a vehicle interior and to extract a plurality of feature points in the detected area; to calculate a first inter-feature-point distance that is a distance between distance- calculating feature points among the plurality of feature points; to detect a face direction of the occupant; to calculate a head position angle indicating a position of a head of the occupant with respect to an imaging axis of the camera; to correct the first inter-feature-point distance to a second inter-feature-point distance that is a distance between the distance-calculating feature points in a state where portions of the head corresponding to the distance-calculating feature points are arranged along a plane parallel to an imaging plane of the camera using a result detected and the head position angle; and to estimate a three-dimensional position of the head using the head position angle, the second inter-feature-point distance, and a reference inter-feature-point distance; and to execute a personal authentication process for the occupant, wherein the processing circuitry determines, on a basis of a result of the personal authentication process, whether a value of the reference inter-feature-point distance for the occupant is stored in a storage device, when the value of the reference inter-feature-point distance for the occupant is not stored in a storage device, the processing circuitry determines, on a basis of a traveling speed of a vehicle on which the occupant is boarding and information indicating a steering angle of the vehicle, a timing at which an image for the reference inter-feature-point distance is captured, and calculates, from the image captured at the determined timing, the value of the reference inter- feature-point distance for the occupant. ”, as recited in the independent claim 1.  
Regarding independent claim 6, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A three-dimensional position estimation device comprising:  processing circuitry to detect an area corresponding to a face of an occupant in an image captured by a camera for imaging a vehicle interior and to extract a plurality of feature points in the detected area; to calculate a first inter-feature-point distance that is a distance between distance- calculating feature points among the plurality of feature points; to detect a face direction of the occupant; to calculate a head position angle indicating a position of a head of the occupant with respect to an imaging axis of the camera; to correct the first inter-feature-point distance to a second inter-feature-point distance that is a distance between the distance-calculating feature points in a state where portions of the head corresponding to the distance-calculating feature points are arranged along a plane parallel to an imaging plane of the camera using a result detected and the head position angle; and to estimate a three-dimensional position of the head using the head position angle, the second inter-feature-point distance, and a reference inter-feature-point distance, wherein the processing circuitry determines a timing at which a probability that the head is at a reference position is higher than the probability at another timing, and wherein, the processing circuitry calculates the value of the reference inter-feature-point distance for the occupant at a timing determined, and sets the calculated value as a value of the reference inter-feature-point distance. ”, as recited in the independent claim 6.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661